Hill, J.
1. A void or illegal deed which is a cloud upon the true title may be canceled in a court of equity; and to a proceeding in which its cancellation is sought both the grantor and the grantee in the deed are necessary parties. Pierce v. Middle Georgia Land Co., 131 Ga. 99, 101 (61 S. E. 1114), and cases cited.
2. A petition praying for the cancellation of a deed may be brought in the county of the residence of either the grantor or the grantee. If at the time of filing such petition the grantor be dead and there are two qualified executors of his will, who reside in different counties, the petition may be brought, against the executors in either county.
3. Where in such a case, the petition alleges that the executors refused to execute the will according to its terms, one of them being under the dominating influence of the' other, and there is a prayer for the removal of both executors on account of failure to act, and for the appointment of a receiver to take charge of the estate and to execute the will, the superior court of the county of the residence of either executor has jurisdiction of the suit. Accordingly, the superior court of the county of the residence of one executor, other than that in which his coexecutor resides and where the testator died and where the administration is, has jurisdiction of the case.
4. “A bill is not multifarious because all of the defendants are not inter*547ested. in all of the matters contained in the suit. It is sufficient if each party has an interest' in some matter in the suit which is common to aR, and that they are connected with the others.” Blaisdell v. Bohr, 68 Ga. 56; Taylor v. Colley, 138 Ga. 41 (74 S. E. 694). Bach defendant executor in the present suit has an interest in the effort to remove him as executor.
No. 246.
January 16, 1918.
Equitable petition. Before Judge Graham. Telfair superior court. February 27, 1917.
M. B. Cannon and Eldridge Quits, for plaintiff in error.
Hines & Jordan, Eschol Graham, and Hal Lawson, contra.
5. The court did not err in overruling the demurrer and the motion to dismiss the ease on the ground of want of jurisdiction.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.